DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, in the reply filed on March 16th, 2022 is acknowledged.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16th, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the diagonal angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 18 will be considered as dependent on claim 3, which introduces the limitation “the diagonal angle”.
Claim 19 recites the limitation "the diagonal angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 19 will be considered as dependent on claim 3, which introduces the limitation of “a diagonal angle”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 12, 14, & 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US 4800899 A), hereinafter Elliott.
Regarding claim 1, Elliott discloses a microwave system ([Col. 3, lines 50-63]; Figure 1—element 10) comprising: a microwave generator ([Col. 3, lines 53-61]; Figure 1 & 2—element 14); and a microwave cable apparatus ([Col. 3, lines 58-61]; Figure 1 & 2—element 22 & 20) comprising a coaxial cable ([Col. 3, lines 58-61] & [Col. 4, lines 4-35]; Figure 1 & 2—elements 20, 29, 33, & 34) having a diagonally-angled end surface ([Col. 4, lines 4-13]; Figure 2—element 30); wherein the microwave generator is configured to provide microwave energy to the cable apparatus ([Col. 3, lines 58-61] & [Col. 6, lines 11-15]; Figure 1—elements 23 & 25) at a frequency that provides directional radiation of microwave energy having a desired directionality from the diagonally-angled end surface ([Col. 4, lines 17-20], [Col. 4, lines 30-36], & [Col. 6, lines 11-15]; the microwave generator is energized to cause microwave energy to be applied to the coaxial cable (antenna), the coaxial cable radiates energy in substantially all directions throughout the tumor to heat the cells of the tumor).
Regarding claim 2, Elliott discloses all of the limitations of claim 1, as described above. 
	Elliott further discloses wherein the system is configured to perform microwave ablation of tissue ([Col. 3, lines 64-66] & [Col. 4, lines 34-36]).
Regarding claim 3, Elliott discloses all of the limitations of claim 1, as described above. 
	Elliott further discloses wherein the diagonally-angled end surface forms a diagonal angle with a longitudinal axis of the coaxial cable (Col. 4, lines 4-17]; Figure 2 portrays an angled distal end coming to a distal point (30), wherein the distal end is angled relative to the longitudinal axis (with said longitudinal axis running longitudinally through antenna (20)).
Regarding claim 4, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott further discloses wherein the coaxial cable comprises an inner conductor ([Col. 4, lines 4-17]; Figure 2—element 34) and an outer conductor ([Col. 4, lines 4-17]; Figure 2—element 29), and wherein one side of the outer conductor is longer than the inner conductor and an opposite side of the outer conductor is shorter than the inner conductor ([Col. 4, lines 4-17]; Figure 2—element 29 & 34; the outer conductor (29) is portrayed as longer than the inner conductor (34) at distal point (30), and shorter than the inner conductor (34) on the opposite side of distal point (30)).
Regarding claim 5, Elliott discloses all of the limitations of claim 4, as described above. 
	Elliott further discloses wherein the end surface ([Col. 4, lines 4-17]; Figure 2—element 30) comprises an end surface of the outer conductor and an end surface of the inner conductor ([Col. 4, lines 4-17]; Figure 2—elements 29, 30, & 34; the outer conductor (29) forms the distal pointed end (30), the inner conductor (34) and a dielectric material (33) extend to the pointed end (30)).
Regarding claim 6, Elliott discloses all of the limitations of claim 4, as described above. 
	Elliott further discloses wherein the coaxial cable further comprises a dielectric ([Col. 4, lines 4-17]; Figure 2—element 33) interposed between the inner conductor and the outer conductor ([Col. 4, lines 4-17; Figure 2—elements 34 & 29), and wherein the end surface comprises an end surface of the dielectric ([Col. 4, lines 4-17]; Figure 2—element 33 & 30; the inner conductor (34) and dielectric material (33) extend to the pointed end (30)).
Regarding claim 7, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott further discloses wherein the end surface is substantially planar ([Col. 4, lines 4-15]; Figure 2—elements 29, 30, 33, & 34; distal end (30) is shown to be substantially planar).  
Regarding claim 8, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott further discloses wherein the end surface is substantially elliptical ([Col. 4, lines 4-15]; Figure 2—elements 29, 30, 33, & 34; the coaxial cable (20) is shown to have a diagonal end surface (30), it is the examiners position that the end surface would be elliptical, as the inner conductor (34) dielectric material (33) and outer conductor (29) all extend to the diagonal end surface (30) (i.e. do not surpass the diagonal end surface), and the inner conductor (34) and dielectric material (33) are located circumferentially within the outer conductor (29)).  
Regarding claim 10, Elliott discloses all of the limitations of claim 1, as described above.
Elliott further discloses a controller ([Col. 3, lines 50-65]; Figure 1—element 16) configured to select the frequency of the microwave energy provided to the cable apparatus and/or a power of the microwave energy provided to the cable apparatus ([Col. 3, line 64 – Col. 4, line 3] & [Col. 4, line 61 – Col. 5, line 16]; the control unit is provided to control the actuation and de-actuation of the microwave generator).
Regarding claim 12, Elliott discloses all of the limitations of claim 1, as described above.
Elliott further discloses wherein the desired directionality comprises at least one of a desired depth of penetration into tissue, a desired radiation pattern, a desired linearity, a desired profile of radiated volume ([Col. 4, lines 26-36] & [Col. 6, lines 11-15]; microwave energy radiated from the antenna will radiate in all directions and substantially uniformly heat the tumor so as to destroy cancerous cells).
Regarding claim 14, Elliott discloses all of the limitations of claim 1, as described above.
	Elliott further discloses a catheter or trocar into which the cable apparatus is insertable ([Col. 7, lines 0-9] & [Col. 8, lines 14-20]; Figure 5—element 73).  
Regarding claim 21, Elliott discloses all of the limitations of claim 1, as described above.
Elliott further discloses wherein a diameter of the coaxial cable is between 0.1 mm and 25 mm ([Col. 4, lines 26-30]).  
Regarding claim 22, Elliott discloses all of the limitations of claim 1, as described above.
Elliott further discloses wherein the end surface is alignable with a tissue feature ([Col. 4, lines 4-15] & [Col. 4, lines 26-36]; the pointed end is substantially at the center of the tumor itself), so as to radiate directionally into the tissue feature ([Col. 4, lines 4-15]; with the pointed end at the center of the tumor, microwave energy is substantially radiated in all direction to uniformly heat the tumor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Prakash et al. (US 20060282069 A1), hereinafter Prakash.
Regarding claim 9, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott does not disclose wherein the end surface is curved and/or faceted.
Prakash teaches an ablation device with a coaxial cable ([0063] & [0064]; Figure 1—element 14) for conveying microwave energy to tissue ([0064]), the device comprising an end surface ([0097]; Figure 29—element 510), wherein the end surface is end surface is curved and/or faceted ([0097]; Figure 29—element 514 & 512).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Prakash, as described above, as both references and the claimed invention are directed toward coaxial cables that deliver microwave energy to tissue. As disclosed by Prakash, the tip configurations facilitate antenna insertion into tissue with minimal resistance ([0097]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Prakash, as described above, as such a modification would facilitate antenna insertion into tissue with minimal resistance. 
Regarding claim 11, Elliott in view of Prakash disclose all of the limitations of claim 9, as described above.
Elliott further discloses wherein the frequency and/or power is selected in dependence on at least one of a reflection coefficient of the cable apparatus, a property of tissue to be treated, a volume of tissue to be treated, a type of treatment ([Col. 3, line 64 – Col. 4, line 3] & [Col. 4, line 61 – Col. 5, line 16]; the frequency/power is selected in dependence on the temperature of the tissue to be treated, i.e. when the temperature of the tissue approaches a maximum value the control unit de-energizes the microwave generator).
Regarding claim 15, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott does not disclose wherein the cable apparatus further comprises a coating that coats at least part of the end surface.  
Prakash teaches a coaxial cable ([0063] & [0064]; Figure 1—element 14) for conveying microwave energy to tissue ([0064]), and comprising an inner conductor ([0064] & [0067]; Figures 2A-4—element 44), and outer conductor ([0064]; Figures 2A-4—element 42), and a dielectric layer ([0064]; Figures 2A-4—element 46), wherein the cable apparatus further comprises a coating that coats at least part of the end surface ([0067] & [0068]; Figure 4—element 70; the antenna assembly (70) includes a distal portion of the inner conductor (44 & 48) of the coaxial cable and may be coated with Teflon, PTFE, or FEP). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Prakash, as described above, as both references and the claimed invention are directed toward coaxial cables that deliver microwave energy to tissue. As disclosed by Prakash, the distal end may be coated with Teflon, PTFE, or FEP  to provide a lubricous surface for facilitating insertion into a patient, as well as prevent tissue from sticking to the distal end ([0068]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Prakash, as described above, as such a modification would prevent tissue from sticking to the distal end. 
Regarding claim 16, Elliott in view of Prakash disclose all of the limitations of claim 15, as described above. 
Prakash further teaches wherein the coating is biocompatible ([0068]; the coating can be Teflon, PTFE, or FEP).  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Emmons et al. (US 20100125269 A1), hereinafter Emmons.
Regarding claim 13, Elliott discloses all of the limitations of claim 1, as described above. 
Elliot does not disclose wherein the coaxial cable is flexible.
Emmons teaches a coaxial cable ([0094] & [0116]; Figure 1A, 1C, & 1D—element 250) for delivering microwave energy to tissue ([0094]), wherein the coaxial cable is flexible ([0089] & [0116]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Emmons, as described above, as both references and the claimed invention are directed toward coaxial cables that deliver microwave energy to tissue. As disclosed by Emmons, the flexibility of the coaxial cable has tremendous clinical advantages as it can be inserted through tortuous anatomical paths or introducing device lumens ([0116]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Emmons, as described above, as such a modification would provide tremendous clinical advantages by easily allowing the coaxial cable to be inserted trough tortuous anatomical paths or introducing device lumens.
Claims 17-19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Hancock (US 20120101492 A1), hereinafter Hancock.
Regarding claim 17, Elliott discloses all of the limitations of claim 4, as described above.
Elliott does not disclose the cable apparatus further comprising a jacket surrounding the outer conductor. 
Hancock teaches a coaxial cable ([0072]; Figures 9A-9C, 16, & 17—element 20) for delivering microwave energy to tissue ([0008]), the coaxial cable comprising a diagonally-angled end surface ([0086] & [0088]; Figure 14), the cable apparatus further comprising a jacket ([0092]; Figure 16 & 17—element 40) surrounding the outer conductor ([0072]; Figure 16 & 17—element 24). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward coaxial cables that deliver microwave energy to tissue. As disclosed by Hancock, the jacket provides mechanical strength and electrical properties necessary to ensure that the distal end of the coaxial cable cannot be damaged and that microwave power is not lost ([0105]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as such a modification would provide mechanical support to the coaxial cable. 
Regarding claim 18, as best understood in view of the 112(b) rejection above, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott does not disclose wherein the diagonal angle of the diagonally-angled end surface is between 10° to 85°, optionally between 30° and 60°.  
Hancock teaches a coaxial cable ([0072]; Figure 9A-9C—element 20) for delivering microwave energy to tissue ([0008]), the coaxial cable comprising a diagonally-angled end surface ([0086] & [0088]; Figure 14), wherein the diagonal angle of the diagonally-angled end surface is between 10° to 85°, optionally between 30° and 60° ([0022] & [0086]; Figure 14; the end face of the coaxial cable tapers or slopes away from the distal of the coaxial cable at an angle of 80°). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward coaxial cables for delivering microwave energy to tissue. As disclosed by Hancock, when using a higher frequency (i.e. 14.5 GHz), the insertion loss is higher than when using a lower frequency which can be cause for concern and cause unwanted heating and irradiation ([0081]-[0084]), a taper or slope at the distal end of the coaxial cable can reduce radiation and prevent unwanted heating and irradiation ([0085]-[0089]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as such a modification would allow for a higher frequency to be used and prevent unwanted heating and irradiation. 
Regarding claim 19, as best understood in view of the 112(b) rejection above, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott does not disclose wherein the diagonal angle of the diagonally-angled end surface is selected in dependence on at least one of: a volume of tissue to be treated, a property of tissue to be treated, a dielectric constant of tissue to be treated, a type of treatment
Hancock teaches a coaxial cable ([0072]; Figure 9A-9C—element 20) for delivering microwave energy to tissue ([0008]), the coaxial cable comprising a diagonally-angled end surface ([0086] & [0088]; Figure 14), and wherein the diagonal angle of the diagonally-angled end surface is selected in dependence on at least one of: a volume of tissue to be treated, a property of tissue to be treated, a dielectric constant of tissue to be treated, a type of treatment ([0002], [0007], [0080], & [0084]-[0089]; The coaxial cable can deliver microwave energy having frequencies of preferably 2.45GHz, 5.8 GHz, and 14.5 GHZ ([0007]), microwave energy having a frequency between 14 GHz and 15 GHz has limited depth penetration and can be beneficial for ablation control ([0002]); microwave energy with a frequency around 5.8GHz can be used to primarily coagulate tissue and has a deeper penetration depth ([0080] & [0089]); when using microwave energy at a higher frequency (14.5 GHz) it is beneficial for the coaxial cable to have a tapered or sloped end in order to reduce radiation and prevent unwanted high losses in the coaxial cable, radiation reduces with increasing taper ([0084]-[0089])). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward coaxial cables for delivering microwave energy to tissue. As disclosed by Hancock, the microwave frequency can be selected based on a type of treatment ([0002], [0080], & [0089]), and depending on the frequency selected (i.e. 14.5 GHz) the distal end of the coaxial cable can taper or slope at a specific angle ([0084]-[0089]) in order to prevent unwanted high losses, as increasing the degree of tapering or sloping reduces radiation ([0086]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as such a modification would allow for a higher frequency treatment to be used while minimizing the cable losses. 
Regarding claim 20, Elliott discloses all of the limitations of claim 1, as described above. 
Elliott does not explicitly disclose wherein the frequency is between 900 MHz and 30 GHz, optionally wherein the frequency is about 915 MHz, about 2.45 GHz, about 5.8 GHz, about 8.0 GHz, or about 24.125 GHz.
Hancock teaches a coaxial cable ([0072]; Figure 9A-9C—element 20) for delivering microwave energy to tissue ([0008]), the coaxial cable comprising a diagonally-angled end surface ([0086] & [0088]; Figure 14), wherein the frequency is between 900 MHz and 30 GHz, optionally wherein the frequency is about 915 MHz, about 2.45 GHz, about 5.8 GHz, about 8.0 GHz, or about 24.125 GHz ([0007]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward coaxial cables for delivering microwave energy to tissue. As disclosed by Hancock, microwave energy may have a frequency between 500 MHz and 100 GHz ([0007]), frequencies between 14 GHz and 15 GHz  may be beneficial for ablation control and have a limited depth of penetration into biological tissue, while frequencies around 5.8 GHz can act to primarily coagulate tissue to prevent fluid loss and have a deeper penetration depth ([0080] & [0089]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the coaxial cable, as disclosed by Elliott, to include the teachings of Hancock, as described above, as such a modification would provide for a range of microwave frequencies that can provide for different depth penetration and ablation control. 
Conclusion
Accordingly, claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794